Citation Nr: 0918215	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cardiac disorder, 
claimed as secondary to the service-connected diabetes 
mellitus and/or the service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from September 1977 to 
February 1995.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia that, in part, 
denied the appellant's claim of entitlement to service 
connection for cardiac disease claimed as secondary to his 
service-connected diabetes mellitus and hypertension.

The Board remanded the issue for additional development in 
June 2007, and the case was subsequently returned to the 
Board for appellate review.  In a decision dated June 4, 
2008, the Board, in part, denied the appellant's claim for 
service connection for heart disease.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  

A Joint Motion for Partial Remand was submitted to the Court 
in March 2009.  An Order of the Court dated in that same 
month vacated the Board's decision as to the cardiac claim.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The Board initially notes that neither the report from the 
August 2007 VA medical examination nor any subsequently 
issued Supplemental Statement of the Case (SSOC) is currently 
associated with the claims file.  On remand, the AMC/RO 
should generate copies of those documents and associate them 
with the claims file.

As previously noted, a March 2009 Order of the Court vacated 
the Board's June 2008 decision to deny the appellant's claim 
of entitlement to service connection for a heart disorder.  
The basis for the remand was that VA had failed in its duty 
to assist in that the medical opinion of record had failed to 
adequately address the question of whether the appellant's 
cardiac pathology was etiologically related to his service-
connected hypertension and/or diabetes mellitus.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-312 (2007).  On remand, the 
AMC/RO should obtain a medical opinion on this point.  

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

The appellant is service-connected for diabetes mellitus.  He 
is also service-connected for hypertension.

Review of the medical evidence of record reveals that the 
appellant underwent an electrocardiogram (ECG) in January 
1995, at Darnell Army Hospital.  T-Wave abnormalities were 
identified that suggested the presence of inferior ischemia 
and/or anterolateral ischemia.  Similar T-Wave abnormalities 
were noted on ECG testing in March 2003, May 2003, and 
October 2003.  

The appellant was hospitalized in a VA facility in May 1999.  
A 2D echocardiogram was accomplished and the results revealed 
mild left ventricular hypertrophy (LVH).  His hypertension 
was noted to be in good control.  

A November 2002 VA physician note states that the doctor 
spoke to the appellant at length about the relationship 
between LVH and hypertension.  The doctor also explained to 
the appellant what LVH was and how LVH is a risk factor for a 
myocardial infarction.  The report of a cardiology 
consultation done that same month indicates that the clinical 
assessment was ischemic heart disease.   The report of the 
cardiac catheterization conducted at a VA facility, in 
December 2002, indicates that the appellant had coronary 
anatomy that was suggestive of hypertensive heart disease 
based on the extreme tortuosity of his blood vessels in the 
setting of continued hypertension.  Testing also revealed a 
left ventricular ejection fraction (LVEF) of 48%.  A January 
2004 note indicates that the appellant had dyslipidemia and 
that he had early coronary artery disease (CAD).

In February 2004, a private doctor diagnosed the appellant 
with CAD with angina; at that time the appellant's ECG was 
noted to be essentially normal.  A March 2004 chest x-ray 
revealed the presence of mild cardiomegaly.  The private 
physician also noted that the appellant was obese.  

The RO obtained the medical records associated with the 
appellant's claim for disability benefits from the Social 
Security Administration.  VA medical treatment records were 
said to have revealed evidence of non-obstructive CAD.

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.

The RO has not analyzed the appellant's heart disease service 
connection claim with consideration of a theory of secondary 
service connection by way of aggravation.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).  On remand, the AMC/RO is to consider the 
applicability of the Allen decision to the question of 
whether the appellant's service-connected diabetes mellitus 
disability or his service-connected hypertension disability 
has aggravated his claimed cardiac disorder.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

The AMC/RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must obtain a copy of the 
August 2007 VA medical examination report 
and associate it with the claims file.

The AMC/RO must also obtain a copy of any 
Supplemental Statement of the Case (SSOC) 
issued subsequent to the June 2007 Board 
decision and associate it/them with the 
claims file.

2.  All of the appellant's VA inpatient 
records and all of his VA outpatient 
records relating to treatment of any 
cardiac condition since 2002 not already 
of record should be identified and 
obtained and associated with the claims 
file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed cardiac 
condition(s) since 2002, and secure all 
available relevant reports not already of 
record from those sources.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After the AMC/RO completes any 
additional notification and/or 
development action deemed warranted by 
the record, the claims file should be 
given to an appropriate specialist (such 
as a cardiologist or cardiovascular 
surgeon) for review in light of the 
questions of etiology presented in this 
case.  The reviewer should construct a 
detailed written history of the nature 
and extent of the appellant's 
cardiovascular pathology, including a 
discussion of the epidemiology and 
symptomatology of the appellant's LVH, 
cardiomegaly and CAD, if any.  The 
cardiovascular specialist is to determine 
the onset, nature, clinical significance 
and severity of any documented cardiac 
disorder.  It is requested that the 
reviewing physician determine whether any 
documented cardiac disorders, including 
LVH, cardiomegaly and CAD, are 
etiologically related to the appellant's 
service or to his service-connected 
disabilities.  

The reviewer must define ischemic heart 
disease, non-obstructive CAD, 
cardiomegaly and LVH and explain what, if 
any, etiologic connection exists between 
any one of those conditions and diabetes 
mellitus or hypertension.  The reviewer 
must discuss the meaning and clinical 
significance of all cardiac testing of 
record (chest x-rays, ECG, adenosine 
stress testing, cardiac catheterization, 
Holter testing and 2D echocardiogram) for 
the appellant, as well as identify the 
appellant's various risk factors for the 
development of cardiac disease.  The 
cardiac specialist must discuss whether 
or not any LVH or other heart pathology 
should be considered part and parcel of 
the service-connected hypertension 
disability.

Based on the findings of the review of 
the medical evidence in the claims file, 
the reviewer should express her/his 
opinions concerning the questions below.  
If the information sought cannot be 
determined or is not ascertainable, the 
reviewer should so state and explain why 
the question posed cannot be answered.  
If it is determined that an examination 
is needed before the requested opinions 
can be rendered, the AMC/RO should 
schedule the appellant for such an 
examination.

Specifically, the reviewer must address 
the questions of:

        (a) what cardiac pathology does the 
appellant currently have and when was 
said cardiac pathology initially 
manifested?  Does the appellant have any 
hypertensive heart disease that is 
separate from, or in addition to, his 
hypertensive vascular disease (HTN)?
        (b) whether, based on what is 
medically known about causes or possible 
causes of cardiac pathology, including 
LVH, cardiomegaly and CAD, any signs or 
symptoms noted in service or within one 
year of service separation (in February 
1995) were the first manifestations of 
the appellant's current cardiac pathology 
(other than the already service-connected 
HTN)?
        (c) whether, based on what is 
medically known about causes or possible 
causes of cardiac pathology, including 
LVH and CAD, any current cardiac 
pathology was caused by the appellant's 
diabetes mellitus and/or hypertension 
(HTN) as opposed to some other factor or 
factors, such as dyslipidemia or obesity?  
	(d) whether diabetes mellitus or HTN 
aggravated, contributed to, or 
accelerated any existing cardiac or 
cardiovascular pathology? and 
	(e) if the appellant's diabetes 
mellitus and/or HTN aggravated, 
contributed to, or accelerated any 
cardiac or cardiovascular pathology, 
including LVH, cardiomegaly or CAD, to 
what extent, stated in terms of a 
percentage, did it/they so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors?

A rationale must be provided for all 
opinions expressed with reference to the 
medical literature as appropriate.

6.  Upon receipt of the VA reviewer's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA cardiac 
specialist for corrections or additions.

7.  Thereafter, the AMC/RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

